Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-13 are pending.
The prior arts submitted on September 10, 2019, January 24, 2020 and March 04, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman et al. (2019/0204845).
As per claim 1, Grossman et al. disclose a sensor having a plurality of light transmitters and a plurality of light receivers that are arranged in a common housing, with the optical axes of the light transmitters and light receivers being arranged in parallel or in fan form in different angle directions having angular intervals, whereby a 
As per claims 2 and 11, Grossman et al. disclose that the sensor and camera are the sensors in accordance with the time of flight process (see at least paragraphs 0036-0038). 
As per claim 3, Grossman et al. disclose that the camera is arranged in the housing (see at least figures 4A-4C).
As per claim 4, Grossman et al. disclose that the field of view of the camera is directed to the protected field; and wherein at least the region of the protected field is detected by the camera (see at least figures 5, 6 and paragraphs 0006, 0047 and 0048).
As per claims 5-7, It is inherently that an event in the protected field starts a recording of the camera, a recording mode of the camera is settable in the control and evaluation unit and evaluated by the control unit.
As per claim 12, Sekiguchi discloses that an output interface for measured data is provided (see at least figures 2 and 4).
With respect to claim 13, the limitations of this claim have been noted in the rejections above.  It is therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. as applied to the claims above, and further in view of Fujinawa et al. (2010/0100276).
As per claim 7, Grossman et al. disclose the claimed invention as discussed above except for a repetition rate of recordings for the camera is changeable in the control and evaluation unit.  However, such limitation is taught in at least figures 5, 7 and the related text of the Fujinawa et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of the Fujinawa et al. into the system of Grossman et al. in order to record the image at a different rate based on the different situations.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. as applied to the claims above, and further in view of Hafner et al. (2019/0073785).
As per claim 9, Grossman et al. disclose the claimed invention as discussed above except for the control and evaluation unit carries out a code recognition on the basis of the camera recording; and wherein symbols of a barcode or of a matrix code can be identified by the control and evaluation unit.  However, such camera is used for detect an object with barcode is well known in the art at the time the invention was made as shown in at least figures 1-3 and paragraphs 0003 and 0047 of the Hafner et 
As per claim 10, it is also obvious to an ordinary skill at the time the invention was made to realize that after identifying the objects from their barcodes, which can be distinguished between the permitted or unpermitted object according to the user preference.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Rao et al. (7,009,500), Sekiguchi (2003/0088361), Gokturk et al. (2004/0066500), Sherony (2006/0178830) and Mills (2014/0032093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









									

								
March 12, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661